                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS



VAPOR TECHNOLOGY ASSOCIATION, IAN DEVINE,
DEVINE ENTERPRISE, INC., CHRISTOPHER AUSTIN, RISING
SUN VAPORS LLC, OHMERICA LLC, ADAM WEBSTER,
THE STEAM CO. LLC,                                         Civil Action No. 19-12048

                     Plaintiffs,

               vs.

CHARLIE BAKER, IN HIS OFFICIAL CAPACITY AS
GOVERNOR OF THE COMMONWEALTH OF
MASSACHUSETTS, AND MONICA BHAREL, M.D., IN HER
OFFICIAL CAPACITY AS DEPARTMENT OF PUBLIC HEALTH
COMMISSIONER,


                     Defendants.


                           CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, each of Plaintiffs Vapor Technology

Association, Devine Enterprise, Inc., Rising Sun Vapors LLC, Ohmerica LLC, and The Steam

Co. LLC states that it has no parent corporation nor does any publicly held corporation own 10

percent or more of its stock.
                                 Respectfully submitted,


/s/ William W. Fick
William W. Fick (BBO # 650562)   Joseph M. Terry (pro hac vice forthcoming)
Daniel N. Marx (BBO #674523)     David Randall J. Riskin (pro hac vice forthcoming)
FICK & MARX LLP                  Whitney G. Woodward (pro vice forthcoming)
24 Federal Street, 4th Floor     WILLIAMS & CONNOLLY LLP
Boston, MA 02110                 725 Twelfth Street, N.W.
Telephone: (857) 321-8360        Washington, DC 20005
wfick@fickmarx.com               Telephone: (202) 434-5000
dmarx@fickmarx.com               jterry@wc.com
                                 driskin@wc.com
                                 wwoodward@wc.com


Counsel for Plaintiffs

October 1, 2019




                                    2
                                 CERTIFICATE OF SERVICE

        I certify that this document was filed through the ECF system and will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF). Paper copies
will be served by hand delivery on the defendants at the following addresses on October 2, 2019:

Governor Charlie Baker
Office of the Governor
Massachusetts State House
24 Beacon Street
Boston, MA 02133

Monica Bharel, M.D., Commissioner
Department of Public Health
250 Washington Street
Boston, MA 02108

Attorney General Maura Healey
Office of the Attorney General
One Ashburton Place
Boston, MA 02108

In addition, a copy will be served by e-email PDF upon:

Timothy J. Casey
Assistant Attorney General
Chief, Administrative Law Division
timothy.casey@mass.gov


                                           /s/ William W. Fick
                                               William W. Fick

October 1, 2019




                                                 3
